Per Curiam.

The judgment should he affirmed, with $25 costs to respondent.
The appeals from the orders are dismissed. No order denying defendant’s motion to set aside the verdict is contained in the record. An order denying a motion to reargue is not appeal-able. (N. Y. City Mun. Ct. Code [L. 1915, ch. 279], § 154; Lehman v. Brooklyn & Queens Transit Corp., 30 N. Y. S. 2d 716; Hygrade-Magnet Corp. v. Supino, 23 N. Y. S. 2d 55; Millstein v. Schwarts, 23 N. Y. S. 2d 357.)
MacCbate, Steinbrixii and Rubenstein, JJ., concur.
Judgment affirmed, etc.